DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims received on 5/10/21, and the examiners amendment below, the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric King on 10/29/21.

The claims have been amended.  A complete listing follows:

Claims 1-7.	(Cancelled)  

8.  (Currently Amended)  An automatic analyzer configured to perform an absorbance measurement of a biological sample by analyzing a mixture of at least two reagents and the biological sample, the analyzer comprising:
a reaction disk constructed to hold a plurality of reaction vessels;
a sample probe adapted to aspirate the biological sample and to release the biological sample into one of said plurality of reaction vessels;
a first reagent probe configured to move in a tri-axial direction to obtain a first reagent from a first reagent container, and a second reagent probe configured to move in the tri-axial direction to obtain a second reagent from a second reagent container, the first and second reagent containers being disposed in a reagent disk, the first and second reagent probes dispensing a respective reagent into (i) said reaction vessel to form the mixture of the biological sample, the first reagent and the second reagent, to form a reaction solution including the first and second reagents;
a reader constructed to receive reagent information encoded on the first and second reagent containers;
an optical detector configured to obtain (i) a calibration measurement comprising an absorbance signal of the reaction solution including the first and second reagents by detecting an amount of light that passes through said reaction vessel containing the reaction solution, and (ii) the absorbance measurement of the biological sample by detecting an amount of light that passes through said reaction vessel containing the reaction solution; 
a control unit configured to read, using said reader, said reagent information assigned to the first and second reagent containers accommodating the respective reagent; 
a storage unit storing therein the reagent information; and

wherein the control unit is further configured
to register, in the storage unit, a calibration check value and a variable parameter, for each of a first batch of said first reagent and a first batch of said second reagent, for 
wherein the calibration check value for variation allowance absorbance is based on a difference in corresponding variable parameters for absorbance between the first batch of said first reagent of the reaction solution at a first calibration execution date and a second batch of said first reagent of the reaction solution at a second calibration execution date, and a difference in corresponding variable parameters for absorbance between the first batch of said second reagent of the reaction solution at a first calibration execution date and a second batch of said second reagent of the reaction solution at a second calibration execution date, the first calibration execution date being different from the second calibration execution date, 
wherein the calibration check value for sensitivity allowance absorbance is based on a difference in both concentration and the absorbance between corresponding variable parameters for the first batch of said first reagent of the reaction solution at the first calibration execution date and the second batch of said first reagent of the reaction solution at the second calibration execution date, and between corresponding variable parameters for the first batch of said second reagent at the first calibration execution date and the second batch of said second reagent of the reaction solution at the second calibration execution date, and
wherein the calibration check value for convergence absorbance is based on a difference between corresponding variable parameters for an approximated absorbance and a measured absorbance at different concentrations, and

wherein the changes in absorbance for each production batch of the first and second reagents over time correspond to changes in the quality of the first and second reagents, and
wherein the display unit displays the alarm, if one of the calibration check values is not within  a corresponding allowable range of the standard solution absorbance values.

9.	(Previously Presented)  The automatic analyzer according to claim 8, wherein the control unit is further configured to register a data check value in the storage unit,
wherein the data check value is at least one selected from the group consisting of a linearity check value, a prozone check value, a reaction limit absorbance, and technical limits. 
 
Claim 10.	(Cancelled)  

11.	(Previously Presented)  The automatic analyzer according to claim 8, wherein the display unit is configured to display the standard solution absorbance values for each production batch of the first and second reagents, the calibration measurement for each production batch of the first and second reagents, and a period in which the calibration was performed.

Claim 12.	(Cancelled)  

Allowable Subject Matter
Claims 8, 9, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798